EXHIBIT 35 JOINT FILING AGREEMENT In accordance with Rule 13d-1(f) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of this amendment to Schedule13D.This Joint Filing Agreement shall be included as an Exhibitto such joint filing.In evidence thereof, each of the undersigned, being duly authorized, hereby executed this Agreement. Date:June 23, 2011 TAMMS MANAGEMENT CORPORATION MA 1, L.P. MA 1, INC. MICKY ARISON ETERNITY TWO TRUST JMD DELAWARE, INC. JAMES M. DUBIN ARTSFARE 2 SUNTRUST DELAWARE TRUST COMPANY J.P. MORGAN TRUST COMPANY OF DELAWARE ARTSFARE 2003 TRUST MBA I, L.P. JAFASA CONTINUED IRREVOCABLE TRUST JMNJ PROTECTOR, LLC RICHARD SKOR By:James M. Dubin, Attorney-in-Fact /s/ James M. Dubin KNIGHT PROTECTOR, INC. By:James M. Dubin, Authorized Signatory /s/ James M. Dubin /s/ James M. Dubin James M. Dubin
